27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel COBBS, Petitioner Appellant,v.STATE of South Carolina;  Attorney General of the State ofSouth Carolina, Respondents Appellees.
No. 93-6840.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1994.Decided June 8, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-92-1738-3-19BC)
Nathaniel Cobbs, appellant pro se.
Donald John Zelenka, Chief Deputy Atty. Gen., Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Cobbs v. State of South Carolina, No. CA-921738-3-19BC (D.S.C. July 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 After the state responded to Appellant's petition, Appellant submitted to the district court a letter purportedly written by the victim of the criminal sexual misconduct to the magistrate judge stating that Appellant was not the perpetrator.  As the magistrate judge correctly explained in his Report and Recommendation, if Appellant wishes to pursue a claim based on this letter, his remedy is to file in South Carolina state court a motion for a new trial based on newly discovered evidence.  S.C.R.Crim. P. 29(b)